Case: 11-30783     Document: 00511766054         Page: 1     Date Filed: 02/23/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 23, 2012

                                     No. 11-30783                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



GAMAL MOUSA,

                                                  Plaintiff-Appellant
v.

CAPITAL AREA HUMAN SERVICES DISTRICT

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                 for the Middle District of Louisiana, Baton Rouge
                                   3:09-CV-770


Before. HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        This is an appeal from the district court’s dismissal of plaintiff’s Title VII
case on summary judgment.
        Mousa was employed by Capital Area Human Services District(“CAHSD”)
on February 19, 2007 in the position of internal auditor. Mousa was in his
probationary period at the time of his termination on Friday, February 23, 2007.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30783    Document: 00511766054      Page: 2   Date Filed: 02/23/2012



                                  No. 11-30783

Plaintiff alleged that he was terminated based on his ethnicity (Egyptian) and
religion (Muslim).
      Mousa’s Egyptian ethnicity was established at his employment interview.
The uncontested facts demonstrated that the employer had no knowledge of
Mousa’s religion.
      After Mousa started work he almost immediately voiced multiple
inappropriate complaints about matters that did not concern him including the
organizational chart of the company and his desire to change the company policy
manual. He made other inappropriate complaints for a new employee including
admonishing his superior for not having been present to welcome him on his first
day. He also complained that his furniture and the boxes in his office were
worse than you would find in a third world country.
      Mousa contended that he was terminated because of his Muslim religion
and his Egyptian ethnicity. As indicated above, the uncontested facts reflected
that the employer had no knowledge of Mousa’s religion so no summary
judgment evidence supports the plaintiff’s argument that religion played a role
in appellant’s termination.
      Plaintiff made no allegations – except conclusory ones – that ethnicity
played a role in his termination. Even if plaintiff established a prima facie case,
all the evidence demonstrated legitimate non-discriminatory reasons for Mousa’s
termination, that is because of his failure to make progress on his single work
assignment and his continuous complaints about almost every aspect of his job
and the workplace. No credible evidence of pretext was presented.
      For the reasons stated above and those stated in the district court’s cogent
opinion of July 26, 2011, we AFFIRM the judgment of the district court.
      AFFIRMED.




                                        2